United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1554
                                   ___________

James Kenneth Tegeler,                *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
Michael J. Astrue, Commissioner,      *
Social Security Administration,       * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: August 6, 2010
                                 Filed: August 17, 2010
                                 ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

       James Kenneth Tegeler appeals the district court’s1 order affirming the denial
of disability insurance benefits. Tegeler alleged disability since October 2005 from
a seizure disorder. Following a hearing, an administrative law judge (ALJ)
determined that (1) Tegeler’s seizure disorder was a severe impairment, but did not


      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable J. Thomas Ray, United States Magistrate Judge for the Eastern District of
Arkansas.
meet or medically equal the requirements of any relevant listing; (2) his anxiety was
not a severe impairment; (3) his testimony was not entirely credible; (4) as to his
residual functional capacity (RFC), he had no physical limitations and his only
nonexertional limitations were typical seizure precautions; and (5) while a vocational
expert (VE) testified that Tegeler’s RFC precluded his past relevant work, in response
to the ALJ’s hypothetical the VE identified other jobs Tegeler could perform. The
Appeals Council denied review, and the district court affirmed. Having carefully
reviewed the record and considered Tegeler’s arguments for reversal,2 see Dipple v.
Astrue, 601 F.3d 833, 836 (8th Cir. 2010) (standard of review), we affirm.

       Specifically, we find that the ALJ’s credibility determination is entitled to
deference as it was based on several valid reasons, see Halverson v. Astrue, 600 F.3d
922, 932 (8th Cir. 2010); and that the ALJ properly relied on the VE’s response to a
hypothetical, see Stormo v. Barnhart, 377 F.3d 801, 808-09 (8th Cir. 2004). We also
find that the evidence Tegeler offered for the first time on appeal did not meet the
requirements for remand. See Hepp v. Astrue, 511 F.3d 798, 808 (8th Cir. 2008).
Accordingly, we affirm.
                       ______________________________




      2
      We decline to address those arguments that are irrelevant, entirely new, or
undeveloped.

                                         -2-